                                                                                                                                                          Case 1:17-cv-04259-LLS Document 235-14 Filed 12/16/20 Page 1 of 2                                        AppendoEiSjrwy DalA




                                                                           aT                                       n5G?j!!0^                                                                                                                                                                                                                                                                                                                                                                                ly-fc*
                      (OTt                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '.“KKQWlZ iSfiiWfl                                                   .»:5]ff_’?j*sis
           :^|.U¥*                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ». Jfi2
                                  ^igSl    J                                                                                                                                                                                                           tkdi-.elmi,t.e                                                                                                  ihe cliirewiheMme                                                                                                                                                                                     4J^1CjfMl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Anonymous
                                                             .’8*1
•-►aowafi.'ifeiFTl'r ___           ss.
                                                       ^ —'W.                                                                                                      ^^3r                                                                                                                                                                                                                                                                                                                  j                                                             lU* «
                                                                                                                                                                                                                                                                                         J                                                  AwT*l*IHrt                                                                                                                                                                                                             ei               .V.J
                                                                                                                                                                                                               ’!!!”.''.<?? &*<»Mfce4TMLl
           JCAM.VJH:                                                                                                                                                                                           n i*<i w«p
m i               OrWXiUW                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ^SQmous                                  Lyi«J!.l.VJd®
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   KKCJQWFJ                                             IJMM BtH<frl3 II M
i:.>
                                   iO'                                                                                                                             "l»^iij2Eki                                 L'ST.r.Jii       _______ .__ ^-
DO' I VWiSln I Ci^S               □ail                                                                                  5
                                                                                                                                                                   WfinHi v»‘L                                 ftt       ij m VW W WtW tf                                                                                                                              tita.M «i wjf»wftC!i*»«inF
irt i sJioiM r D i yj;1 tj-■■■-    igia                                                                                      3
« V- s'jMj-jfKiAVill A
r.
Vi y         J                                                ’1*1
                                                                                                                                                                   WFissKjftaffi.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   WII/TOW                  iwy** jpiFW                    »             «-_yj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         aa^a
aii ji^ysbciBC?? f[^vm_                                                                                                                                            ftijL.iljj''trirter
                                                                                                                                                                        BSS
                                                                                                                                                                                                                ■""'«MnO-iLH» MB                                                                                                                                                                         j.ms^                                                                                                              fcWSSE*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Fiiayp ay*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     X'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   B>*CB->1 lilT^
ci                                 iBia
                                   ipi          -ft
                                                       la    ?»1
                                                              *E8l                                                      >
                                                                                                                        I    1
                                                                                                                             2                                                                                                                                                                                                                                                                                                                                                                       SHTOMtni                            Ktt               Mi      miflOB-tJ 11.510

             •eo^s                                                                                                                                                                                              ' ^ PHI* i*S'                                                                                                                                                                            J

n > ,1 < AT^ n r^ ^
                                                  Z    JL Jwi                                        I    4                                                                                                                                                                                                                                                                                                                                                                                        MLirY^wT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     31 MM TMltB-H H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     31 «l I
I /jrt';KM w V F ijrd
PiV ,1 ♦     « H JQBjHjtFgi
                                                       .»                                                                                                                                                                                                                                                                                                                                                J                                                                          J                                                                >:            SMil
                                                       ±                                                  J.            J.   J.                                                                                                                                                                                                                                                                                                                                                                    tlE-tffiTZi— fctfp'fa* Eil^                               5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              p-.it
VL'y/^il^i'lOOlCTV
• • 1 yjoi«a ui^jaw
Firjfij&^«iLja^;yeT^_^
                                           2
                                                                                                                                          J                                                                                                                                                                                                                                                                                                                                                        s            ft          fcia-wis*      iV«ii'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !:S           5K!W?:’Ot h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   TPIlOa 13
W0
:;ijcTiwvj/)ia;j,f5cajt
                            M

                                           l           i
                                                                                                                                                                                                                                                                                                                                                                                                         la                                                                                        lyjt Jlii^
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ails:                       i.l*.'V.-.iU   Si
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ^lu
urujf*7»nfE?f!SliL
> 1 irajOTpo M 9llHK^
        jqOtnZLI CTirj’Wl
                                                                                                                        X                         i
                                                                                                                                                                                                                  iM?USS3IJE*                                                                                                                                                                            i                                                                                                                                                                          '.iL
                                                                                                                                                                                                                                                                                                                                            tagp^Tfl* Tti
iH>.r?9!'?.i.o).';.‘*wto
gyivximna^i ni^ffiw                i3it
                                          _i___
                                           1___                                                           J             J.   i                                                                                                                                    '■«4gtP,                                                                                                                                           l■WlPy^gltlwW^                FH(p*ia«<'       J.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ?®i*.e?.?3iaq(i.fli NJAWjsstt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ssiSffj.GBa
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   oirnwiKJ                                               gi»oa’a M’<
                                   Wi;     J,                                                                           J.   J                                                                                                                                                                                                                                                                                                                 iiS                                                                      I      . . ■■ »J*H£y.WJMi liilwlSS
                                                                                                                                                                                                           T                                                                                                                                                                                             3
Kk r™4t“ i caw 1*1^’
Toii>^ibiijePi>j6e                                                                                                                                                   [n<a1                                                                                                                                                                                                                                                                                                                         Vf’riff'TJ^i’i           lygTi^ anfiy                           win^iawATE
                                                                                                                                                                                                               K«M« Rtfipt iv p'i^'6* S
JSitV7M91H5iSfl'L6flW             2011          A            JM       1                                   2             J    J                    2                BartPollAilW                                                2W*-                                                                                                                                                                      1                                                                                         !ei^j(iiTitj             fisssss!*.
flS                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      jonpg 13          <p to mioa i3 » mi

&*tTO<nmn7?*;giVw&
yi:uu;ji3<i«yiSiSShWft_
                                                J            L^       A.                                                y    i                                                                                                                                                           1                                                                                                                                                                                                         tp^wajiiw                             jgin&                     nHi»l33l 3031
                                  1^            ±                                                                       j    1                                                                                  '“rtWChMIUtMl                                                                                                           ±                                                                                                                                                              T
L'jy.?5a«’j!!W'.'3'lSW^
               i 121> i*TW
                                           J.
                                           J.   j
                                                       :■£
                                                             iPik
                                                                      i1        1
                                                                                                                        i
                                                                                                                             1
                                                                                                                             1
                                                                                                                                                                                                           2                                                                                                                                                                                             J.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         H                                                     iia^yjj.jpiai wf>WT>^w*a
wriuasmiTaifrwCjr' "as                                        m                                                         1                                                                                                                                                                                                                                                                                                                                                                          iovacAai                 luKwP^ ?aii.i»i3jjai» wiitt.ifffSy
                                                       J.
                                                             ll£i      i                                                     2                            J.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ssasM
•/,“A'riJ[MSCrMQM(5JM_ _li                                            J             2            2   2    2             2    2                            2    1 atiApirpiyi'                                                                         w<p*«p<                                                                                                                                                 yelkr^U                                                                              V7>UV2«W h-vvwi ?QifrV)9-i327 i64?                                               OS
                                                1                                                                                         2               1    1 ^SwSet                                                                                                                                                                                                                                                                                                                            r-’tm'n         !»ju»zi27.iL{i
                                           1                 3                                                                                                                                                                                                                                                                                                                                       J   ■i                                                M 4 wH'^gps4«~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   MimiSl a’pwmi aaftA?2£a5
                                                2            a».                             2            2             2         1                   A                                                    2                                              CaiwP                              Kprliicky bo<J>1xin                        J                                                                2 Jack^i^                                                                                 ]t5??SWtHa               Wh-M ?nH-0B-*.3 22 34 31                            32 4fta>
                                                                                                                                                                                                               Wen, ffMW           Tfieitwlonfiie                                            nwaa I •«/p#riMcli ^
                                                A      a                                                                                                           Hi                                                      lamlakina      auneir      from IhiB PBwOer                       ■mtMledaiollh*bmii                         2
                                                                                                                                                                                                                                                                                                                                                                                                         i                                                                          2              SiifP.WRl— ^W1*FV^                                              antvs-ijnsi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      »!>«""
MFiG2Q^T9$^7KJFUJfll?


                                                             iW*.
                                                                      J             J                     J
                                                                                                          2
                                                                                                                        2

                                                                                                                        2
                                                                                                                             12                           3        K^j^^jeniiSS^
                                                                                                                                                                                                               £S£!i
                                                                                                                                                                                                                       ibaeklabel                                                        2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   VCDWIT/K
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ai4«5LiJ2».?o.fl;'
                                                J             «*                                                                                                                                                                                                                                                                                                                                                                                                                                   VW»Ra«                                ia; <&                    5,'-.^A’nA«.J!«
rybiTOBW r“" ""T____
iiyy^'^.iy iVl'iU l'- WgM'                                                                                ■V                                                                                                                                                                                                                                                                                                                                                                                                        _                            »-.l^.        jvi n 1 a ipn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Acpdfyi SjT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5.oa,(i|.2anii^’2W
       ' SO' ™ ^
                                                             JW
                                                              S*      i                                                 2    2
                                                                                                                                                                   ■jijgBiggiir                                          jiggS-ggL                                                                                                                                                                       2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   JfJSK'yws.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     4 001i'»{i3iFi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ajjj
                                                4            ’W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     f.
                                                                                                                                                                                                                 UWiwin-tfPHCFWi^wl
i^V^2!X3j£l) 4 ItW/tV
                                  IM                   S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   TUTTgipia*               ■---------- ■■■”■
                                  Wl                         .'m                                                             2                                                                                                                                                                                                                                                                                                                                                                                                                                     i.4.W2iJ5.1i2i


wytci^am^wfijea
                                                                                                                                                                                                                                                                                                                                                                                                         2                                                                               2                    fiagggjji221io*ISl                JPPLli.'P.’f.^^
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                iP»<u >i ■'.........
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '• li>*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5121
                                                                      a                                                      2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .Mid
   3^; -w '^K*ip'i! fd^lifZ.
<<■* I' jwi i^iw'lifg
uiKKcroii’»idQ/3yjv'
                                                21     2
                                                       2?
                                                             ym
                                                             Wi
                                                                      i                                                                                            rtf M:F. fAWWt !yjfWK»                                        !!St,
                                                                                                                                                                                                                               jW.^Mwa                                                                                                                                                                                                                                                                                 g;-                       .'WJJ.J0.1P.?.*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               i.«..’2!!L??.^
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         TCttlSUBiaW                                aLU
                                  2!I£i         J                     2
iVBsh»4u»3Ui-jjb!^
                                                                                                                                                                                                                 ;.OT:tii^_KUiitM.i            LSA                                                                                                                                                       i                                                                                                                               ailA.11J0^2t a’PW-.i.F.TO.VJfr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CS.’J.«’*.?8+LiEfe
I.       1; r FI ^ w I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             T^BCO U3il«vd^
Vr CCWmMMHWfl r*"*
yVirrtiiJOjtihMwLM^                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ix              FwMPays TCt»W              W3ng

i-ir,iq!<is>FJ:-i-yiutqaW*

                                                                                                                                                                                                               OKPMlMpHlpWnl
                                           2    A      B              2                              2    2         2   2    2                    2            2   Hadip^iW                                                                                                              J                                                                             riwMirtUP!          f»V           2                                     2                                         2         JOSWitfviSQ              wfWMi aw*»iFii iFir WHSLlLaJLli
                                                                                                                                                                                                                                                                                                                                                                                                                                                   IcafimVBDtiy
                                                                                                                                                                   H «0w( of Indiana Brnging                                                                                                 I knoM this la a brand so pertiapE             WA tt* If* *4r««l Mwt If   TF* bm* H vsnd. n M                    Idontknow I just got the             liiB IS from Redemption bottle
                                                                                                                                                                   b(wW            ft pre prohibiion           It read this label    Ihe backoflhie   fmFothre lonly knowotlHp                            I ottiera being put r '           rwbrrd A'ao.lhe                                                   impreeaion ol Ihe        using       lelediona Sounds

            ua?i^meL                       A                  ’m      i                                                 1                                                                                                                                                                                                                                                                                     isiMbars IbaS                        l*P                                             aaaicv4QQ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               31 niFmtiJ,
                                  I5t           2
                                                       3     'im      i             T                     I    2        2             2                   2        FWtfEjbl
                                                                                                                                                                                                                                     'T'rii
                                                                                                                                                                                                                                                                                                                                                                                                         i                                                                               2         wwvuvgl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            MEasW*®
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ib'srvw »l»i»
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ^L’J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      riTOTt W1I                i Fill

                                                                                                                                                               2                                                            radaiaPian iatorwa                                                                                          2                                                                2                                                                               A         fyoaaar.Tos                                                     »il«-i3»8l M
                                                       Jt             A                              A                                                               I brppe lutietu ftiiiid', t esSuiTv                 see en^figlTi Tft“r                                                 i6^     Tran produces Hw
wwroyrwwMqnje                                                                                                                                                        abanFanr                                                                                                                                                           2                                                                                                                                                          asg»¥7agi_ /W15«         ■yaiv B ?o.'*fl9:i5.5.72}.4]
                                  im.             1          2i!U     2                              2                  i
                                                                                                                        i
                                                                                                                             i
                                                                                                                             2
                                                                                                                                                                                                               ■onl 01
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   S^raEwt-       bP £0iI.(RiP4*.V2*.
                                  IM              .1                                                      2                                                                                                                                                                                                                                                                                                                                                                              T                                            lOsjyn^
K iS*;j.KT^ 14 r/                                                                                                                                                  Beepy4a<fttmyiepnwe»A«F                                                                                                                                                                                                               2                                                                                         >S»5*«5€a_
    9JW           H ro^                                                                                                                                                                                        sayg^                                                                                                                                                                                                                                                                                              sa SiiecPitfcBJTiA n'lBFn-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               STlKftJitay.ll
frVO^tA^liEb^             J>T                          15             2                      ±       2                  i    2
                                                                                                                                                                   fllhlP'uttfi
                                                                                                                                                                                             a-M-
                                                                                                                                                                                                                                                                                         2
                                                                                                                                                                                                                                                                                                                                                                                                         1                                     . twwcit-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           tJuJWt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j£5KS»w,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Jwm.lbO

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         fOlliJSll
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I^|.’iA uK'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3i SlGS
UVUiVKidHAF''
                                  jm                                                                                                                      J                                                                          ite.
^.Vu
                                                2      2
                                                                      i             2                2
                                                                                                                                                                                                                                                                                                                                                                                                         2                                                                                                                                                         a.'53£l3]
                                                                                                                                  J                                                                                                                                                                                                                                                                                                                                                      2         i&xnii^H                              gSTfWtifq^0£

                                                                      2                                                                                             .ii i-rr -n -r                                                                                                                                                                                                                                                                                                  A              iajiagfflCL. aatesid
^.wuS^>97.fl‘«<3fl5_
.rJTf:        ■.                                             W,                                                2        2    2    2       2       2            2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *»JOTrt «Lir.W.llC®J?,’?.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                J5L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Awwa* ?an la HJ3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E'JU!tllDO.^i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   KimB ^atoing
! ^■hi>iiJCT !S'J«VFF>il>_
I iii,jtt!fl BiHjicjiwi_
                                                R
                                                  !    M
                                                        I 181:'.
                                                             .U!*<!   4
                                                                                             2
                                                                                                               2        2                     J
                                                                                                                                                                     J!“i!L
                                                                                                                                                                                                                                                                                         2
                                                                                                                                                                                                                                                                                                                                        i                                                                                                                                                          PUffWunniWi


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !wtwj:e«L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         iii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Tj3waoRa             tftnwmw^                        7^(192 J.n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PljP!«9?ft                           221tpS'J«0.1i« Jfi.it
                                                                                                                                                                          by       you're snwmg
                                                                                    ±                                                                              here Ihe best I    tell IB                                                                                                                                                                                                            2                                                                          2
                                   2:1
                                                5      M              A                          A             4
                                                                                                                        i    2                            2                                                    botilea if>pS»on>.
                                                                                                                                                                                                                                                                                                                                        1                                                                                                                                                          C*ilSTMR7FB          ^XSTS^S.




                                                                                                                                                                                                                                                                                         ’riSIe
                                                                                                                                                                                                                                                                                                                                        2
                                                                                                                                                                                                                                                                                                                                                                                low a same quality
                                                                                                                                                                                                                                                                                                                                                                                                         3                                                                          T                                                    ayk’^lilSS
                                   ii>r                a.
                                                       w                                                  i    3
                                                                                                                        3         2

                                                                                                                                  2               3
                                                                                                                                                      3
                                                                                                                                                                                                                                                      Cft^Pw ntkOWpP                         tdPWj                                          JadtCBoKta                                                                                         . bo.rt>oni

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   STjiTw-f;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         3^

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    MU
ftPfgaw-igmnvtOT
                                                                                                                                                                                                                                                                                                                         rtlVP                                                                                                   ibevolnp          eecauaelhey belong loihe
                                                                                                                                                                   y<iB tefMInj.siMy.                          ii3ya_bjga.thj^fpducl                                                                                                                                                                          WhPkgf                               **lnnnrv                                  J

BAyt«^rB|gllH^
                                                2
                                                             ni                     .1
                                                                                                                                                                                                               se»w*»^*e<awr«im^P*A
                                                                                                                                                                                                                                                                                         2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   iffRP                fcwiyi w ^bCP43 CPM IB TOMHB jar a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ftyjawA
y^wjamwtntOTFtT                    is                                 2             2                     3    2        2                         1                                                                                                                                                                                                                                                      3                                                                                                                                                                    ll£
                                                                                                                                                                                                                         irre'bayN    ileatredas
ETiiroJworwFaruiiMr               jin      1    A      A     mi       A                          2        J.            1    2            1       2                Indiana fa fifeernntion Banel               Bholafw?                                    Iknw                                                                     2   2                                                                                                                                                                                                7yiq».n^>B1S                        U0J4«
KKJgltCCTlOQIWfflO
w’.
               .......            4^7                                                                                                                                                                                                                                                                                                   i                                                                                                                                                          CiWiLPHia                             wibcbM igiin                        Mtiijq
               irMVM3>if
                                           2    A                     A                              A.        2        i    2                                     '■'»■" I*                 IP!
                                                                                                                                                                                                               ssegsisfe                                                                     they are a good brand and i     lOl
                                                                                                                                                                                                                                                                                                                                        2
                                                                                                                                                                                                                                                                                                                                                                       fepmiM'dpyessidpnl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !£3?»rM                                    SRlfS.'
lFfV?0ra77?r77KLIQeU»
1        Cfl Vf
g.w^ydi.'W.W&SasSL
                                                                      i                                                                                                                                                                                                                      Ihemotl popular                                                           irpof.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1         PJTWH1M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ASft-iKSW.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ifttsssa
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        fSCTO:?
                      * iW___                                                                                                                                                                                                                                                                                                                                                                                                                                                            1         WMCimia
f'jrijwmiiwrBao
                                                                                                                                                                   'i ifie im lyiwyiwpprfB*
                                                                                                                                                                   iMNt           QHVtFtwWt Ml                                                                                               eecataelhatplhei          .product
I^UQSJ.       LSL                  m       ±    A      !i    .m.      A                              A                  1
                                                                                                                                      i                                                                                                               JadcCpnieiB Whiskey                    *hCtLVlgv I                                       ItJanfF                                                                                                                                                                                                             aawftfts
F3rtTO10ffHa7
tlDWABCfl^                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          im'?A\                    m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     jjjf
                                                                                                                                                                                                                                                                                                     iiiweomemiiijmar Jim                                                                                                                                       laytlutf
fiRrmifi8i7@SLM££                          1    3      2                                 1           2    1    A        A    A                                                                                                                                                                                                                                                                       2   AisAsas.                                                                            A     Rjesr^tia            Aoopymous gOlfl-09 15                      ;oifr4».i5» iaa>
                                                                                                                                                                                                                                                                                                                                                                                                                                                   q IS pnmed   I me gin I
                                                                                                               .t                                                  Rjdemplion gaujSpg.m [niliana                                                                                                                                                                                                                                                                                                                        AnanygeuB
*W>injMj.1Wi.h<*ffl_ _VJ0
                                                i                     3                                                                               2
                                                                                                                                                                                                           T=-=-i»p,,gy,h^                                                                                                              i                                                                                                                                                    2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ! C««!?*Q1iL                           jotgpbtsii M jj ?aii_c^^.ll?.0>i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         JSW.ilWnOTli »J!»02J?J.LS'J>1
iiy3JJcnii>w!xAiJiim'              iiti                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..;jK &*.^.'i:iy.’?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PTv
 Z.4.'™ipJiwwiiSsv^Z! J”*?.                                   fc;                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      41
^juvTt/mnxjwn'^        23?                                                                                                                                                                                                                                                                                                                                                                                                                                                                             wiv^riTg^                         .^iJasi3'il_'!.f}l3 Jfi’FiflPtM’.W.ic’.
ivVrVkKi iiw,itt 5'^ t  ii<r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .v>csxiMa. ipvPOfri^pijQtFe
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 13‘y^'SkTiJii^.'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   wjjp^ —
^iA'}^in'■ '■n-:t^’j.,.                                                                                                                                                                                        *U«fei LteVwl                                                                                                                                                                                                                                                                       'twaagie          MmynwIjeSa iilTBi     ~nigni •• •• ••
                   linVWAW
ft.Q>'jftm6337a.rT7Kr”            iuu                  i     jjjlL
                                                                      3                                        7                                                   ryor-tfiw                                                                                                                                                                                                                                                                                                                       TlJJ?5wI£.„ ParST'M.              .08.08 i'ie_.f^tS 170J4i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   lULil jHiia yb.utjjf




                                                                                                                                                                                                                                                                            vi«ei>                                                                                                                                                                                                                                                                                                       Page*
                                                                                                                     tspf 5 ^ a
                                                                                                       Rfetfiia;|s|Rte
                                                                                                       sa tss^l
                                                                                                       3%«ie;«««& a 3 aai
                                                                                                                          fl fl! a                        m                               flCSR
                                                                                                                                                                                                           KWiias ^t«Si asf 3:?^
                                                                                                                                                                                                               5.% SB*' *5 S!5
                                                                                                                                                                                                                            - 1-^
                                                                                                                                                                                                                            ifil 5=
                                                                                                                                                                                                                                     «*<


                                                                                                                                                                                                                                                                      I
                                                                                                       *^|i!
                                                                                                                                   s                 ss
                                                                                                                                                                       rri^     fi
                                                                             a’53H a *s.siiilffi "a         *;?V 3                                   ^ ssi^iaai;                                                                     s:^
                                                                             ?-«!=> Wn;a si* 5          ?                                            wsajiv !i^8lS                                                          ^1       a
                                                                                   P
                                                                                         «J;pl
                                                                                                  aii,9iQ 6 B:£i9iQ               s
                                                                                                                                                                       m       6@
                                                                                                                                                                                          a
                                                                             3.8^d^gS ad SB
                                                                                                       953 SPSS'S 3|3
                                                                                                                                            fl       Baaffe
                                                                                                                                                     is 5*^1 _.,                                                                     i • ir»                  s;
                                                                                         ^gig^g         a-f^a fij&Ria                                RSSfti^SSJS                a                          M                         Ur
                                                                                                                                                                                                                                                     r
                                                                                             Ji
                                                                                                                                                                       I
                                                                                     I                                                                                 Tl
                                                                                                                                                                                                                                                 ![J
                                                                                   ^iS ■ ¥ m
                                                                                           m               i
                                                                                                           S                                                                                                                                         ;ae ii
                                                                                                                                                                                                                                                         m
                                                                                                                        ii?                                        (           m
                                                                                                                                                                                                                                 I
                                                                                                                              B
                                                                                                                              i        I                                              I
                                                                                                                                                                                                                        i
                                                                                                                                                                                                                            B
                                                                                                                                                                                     iJ
                                                                                                                                                                                     il
                                                                                                                                                                                                   il                  II
                                                                                                                                       !                                                           II                  II
                                                                                                                              r il                                                   II            ri                  i
                                                                                                                                                                                                                        i
                                                                                                                                                               s                     Ir           1                    ij        !i
                                                                                                                                                                                                                            i r
                                                                                                                                                                                                                            *
                                                                                                                                                                                          i
                                                                                                                                                                                          E
                                                                                                                                                                                                                            I
                                                                                                                                                                                                                            \    i5 I
                                                                                                                                  i                                                       J                                 I    it
                                                                                                                              I
                                                                                                                                                                                                   I
                                                                                                                              I                                                                        II        s
                                                                                                                              I                                                                   rliI           f
Case 1:17-cv-04259-LLS Document 235-14 Filed 12/16/20 Page 2 of 2




                                                                                                                                  :b
                                                                                                                                                               1
                                                                                                                                                                                                                                                                  i
                                                                                                                                  I                                                                        s
                                                                         I                                                    I                                                      alE                               t                                      B
                                                                         I                             i                                                                              1?                               \
                                                                                                                                                                                                                       IT
                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                             I           J
                                                                                                                                                                                                                                                         •5

                                                                                                                                                                                                                                                              3
                                                                                                                                                                                                                                                              B
                                                                                                                                                     1
                                                                                                                              I                      I                               iilis                             I                     If
                                                                    I                                  s            i
                                                                                                                    t
                                                                                                                              i!
                                                                                                                              i
                                                                                                                                                     Jl
                                                                                                                                                     i
                                                                                                                                                     I                                                                 t
                                                                                                                                                                                                                                                         |5
                                                  r
                                                                                                                                                if
                                                                                                                                  J              )iRI                                                                  1;
                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                      n
                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                         If
                                                                                                                                                                               nI i
                                                                                                       I                                                                                                               II                    I
                                                                                                                   U              i
                                                                                                                                  (         il                                                                  EH
                                                                                                                                                                                                                       1
                                                                                                                                                                                                                       I                     I           1
                                                                                                                                                                                                                                                         11
                                                                                                  IS                                                                       !                                           1                                          !
                                                                         H          £»                                            I                                                                    ?         fS                  i
                                                                                                                                                                                                                                     d                   2
                                                                                                                                                                                                                                                              n
                                                                                   !TI
                                                                                                  lif.il                          J
                                                                                                                                           V
                                                                                                                                           aI
                                                                                                                                                     s
                                                                                                                                                                       IN                              = B1      fl£
                                                                                                                                                                                                                                     I                   B
                                                                         rMi
                                                                                   I!                          I                           T I                 I                                                     H               I
                                                                                                                                                                                                                                                 I
                                                                                                               I   If                                                                                                                    I
                                                                                                  l!i          t
                                                                                                               I
                                                                                                                                  t        i I*                B
                                                                                                                                                                           E
                                                                                                                                                                                                       H         1 If!                   t
                                                                                                                                                                                                                                                                  i
                                                                     J                                         s   ill                     \ I
                                                                                                                                                               I
                                                                                                                                                               2           j                           1        iJi                              n   2i
                                                                                                                                                                                                                                                 j
                                                                                                       i                                                                                                                    I                13
                                                                                                                                                                                                                                             5-
                                                                                                                                                                                                                                                 I
                                                                                         t
                                                                                                                                                     I                                                     I                I.
                                                                                                       n
                                                                                                       i                          j
                                                                                         i
                                                                    i             ih                                              I                                                                             1
                                                                    i
                                                                    I
                                                                    31
                                                                     i           iPiif                                            I        i iii                       m                  ME                                III II mm
                                                                                 RgfHida               R                          9        3                                                               E     ?R                                           SB
                                                                                                                                                                                                                                                              T®
                                                                    3.
                                                                    o.
                                                                     aSL9.SI!U!^                           3-S5'&
                                                                                                                    "i"
                                                                                                                                  c                                    »l=            Tf?                            f psTi ^
                                                                             s    &                       1^1                              fl            I-]                              \i                                                         t
                                                                             5                s;sj>                                                      SSI
                                                                                                       issjii
                                                                                                                                                                       ■I'a
                                                                                                                                                                                                                                                                      I
                                                                                                                                                                           ?   :il
                                                                                                                                                                                          |!a
                                                                                                                                                                                                           a
                                                                                                                                                                                                           ft               m                                         i
                                                                                                                                                          Olil                                                                                                        4
                                                                                                       111                                                                                ii^b
                                                                                                                                                                                                                            t       lU                        iii     1
